

116 HR 1292 IH: Border Community Input in Border Security Act
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1292IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Vela (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to require border community stakeholder consultation
			 before the Secretary of Homeland Security may construct, install, deploy,
			 operate, or maintain additional physical barriers, tactical
			 infrastructure, or technology between ports of entry along the land border
			 with Mexico, and for other purposes.
	
 1.Short titleThis Act may be cited as the Border Community Input in Border Security Act. 2.Border community stakeholder consultation (a)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following:
				
					890B.Border community stakeholder consultation
 (a)In generalNotwithstanding section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, the Secretary may not construct, install, deploy, operate, or maintain additional physical barriers, tactical infrastructure, or technology (including the removal of obstacles for such purpose) between ports of entry in a Border Patrol sector along the land border with Mexico until the Secretary publishes in the Federal Register a final mitigation plan with respect to such sector to minimize in such sector the impact on the economic, environmental, ecological, historical, cultural, commercial, or other quality of life factors for the communities and residents located near the sites at which any such physical barriers, tactical infrastructure, or technology are to be constructed, installed, deployed, operated, or maintained (or obstacles are to be removed), as the case may be. Such final mitigation plan shall be developed in accordance with this section.
 (b)Initial mitigation planThe Secretary shall publish on a publicly available website of the Department an announcement regarding any removal, construction, installation, deployment, operation, or maintenance described in subsection (a). Such announcement shall—
 (1)explain the basis for the Secretary’s determination that any such removal, construction, installation, deployment, operation, or maintenance, as the case may be, is the most practical and effective method to achieve situational awareness and operational control at the site in the Border Patrol sector at issue along such border;
 (2)include, with respect to any such removal, construction, installation, deployment, operation, or maintenance, an initial mitigation plan to minimize the impact on the economic, environmental, ecological, historical, cultural, commercial, or other quality of life factors for border community stakeholders;
 (3)provide an opportunity for written feedback and input from border community stakeholders; and (4)include the dates, times, and places for at least two public meetings in locations within 20 miles of each site for which the Secretary makes a determination pursuant to paragraph (1) for the purpose of soliciting feedback and input from border community stakeholders regarding such initial mitigation plan.
 (c)Final mitigation planAfter receiving feedback and input under subsection (b) regarding an initial mitigation plan, the Secretary shall develop a final mitigation plan taking into consideration such feedback and input. The Secretary shall publish in the Federal Register such final mitigation plan.
 (d)Updates to final mitigation planThe Secretary shall update a final mitigation plan under this section if significant construction, installation, deployment, operation, or maintenance of additional physical barriers, tactical infrastructure, or technology (including the removal of obstacles for such purpose) is determined necessary. Any such update shall—
 (1)be published on a publicly available website of the Department; (2)meet the requirement described in subsection (b)(1); and
 (3)provide an opportunity for written feedback and input from border community stakeholders. (e)NotificationNot more than 90 days before commencing any construction, installation, deployment, operation, or maintenance of additional physical barriers, tactical infrastructure, or technology (including removal of obstacles for such purpose) at a site in a Border Patrol sector in accordance with this section, the Secretary shall provide the Comptroller General of the United States, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate with the following:
 (1)The final mitigation plan under subsection (c) or an updated final mitigation plan under subsection (d), together with information relating to the feedback and input received in accordance with subsection (b) or subsection (d), respectively.
 (2)Information on the following: (A)The type of additional physical barriers, tactical infrastructure, or technology the Secretary has determined is most practical and effective to achieve situational awareness and operational control at such site.
 (B)The associated timeline for the construction, installation, deployment, operation, or maintenance of such additional physical barriers, tactical infrastructure, or technology (including removal of obstacles for such purpose).
 (C)Projected costs, analysis of alternatives, and plans for such removal, construction, installation, deployment, operation, or maintenance or such additional physical barriers, tactical infrastructure, or technology, together with specific information on how much of such site is privately owned and may be subject to eminent domain.
 (f)DefinitionsIn this section: (1)Border community stakeholdersThe term border community stakeholders means, with respect to sites in Border Patrol sectors at which construction, installation, deployment, operation, or maintenance of additional physical barriers, tactical infrastructure, or technology (including removal of obstacles for such purpose) is the subject of an initial, final, or updated final mitigation plan under this section—
 (A)private property owners of such sites; (B)State or local governments or Indian tribes that own, manage, or administer such sites or the use of resources of such sites; and
 (C)other individuals who could be impacted by such departmental action, as determined by the Secretary.
 (2)Operational controlThe term operational control has the meaning given such term in section 2 of the Secure Fence Act of 2006 (Public Law 109–367; 8 U.S.C. 1701 note).
 (3)PropertyThe term property means land, including an estate or interest in land, including an easement or right of way in land..
 (b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 890A the following new item:
				
					
						Sec. 890B. Border community stakeholder consultation..
			